Citation Nr: 1042759	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-23 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for hypertension, including 
as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for peripheral neuropathy 
of the left arm and hands, including as secondary to service-
connected diabetes mellitus.  

3.  Entitlement to service connection for cardiovascular disease, 
including as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1970.  

The coronary artery disease matter comes to the Board of 
Veterans' Appeals (Board) from a September 2007 rating decision 
of the Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  A notice of disagreement was received in 
January 2008, a statement of the case was issued in July 2008, 
and a substantive appeal was received in July 2008.  The 
hypertension and peripheral neuropathy matters come to the Board 
from a May 2008 rating decision of the Newark, New Jersey VA RO.  
A notice of disagreement was received in July 2008, a statement 
of the case was issued in April 2009, and a substantive appeal 
was received in April 2009.  The Veteran testified at a hearing 
before the Board in June 2010.  

On October 13, 2009, in accordance with authority provided in 38 
U.S.C. § 1116, the Secretary of Veterans Affairs announced his 
decision to establish presumptions of service connection, based 
upon exposure to herbicides within the Republic of Vietnam during 
the Vietnam era, for ischemic heart disease.  While regulations 
to implement the Secretary's decision were pending, the 
Secretary, on November 20, 2009, directed the Board to stay 
action on all claims for service connection that could not be 
granted under current law but that potentially might have been 
granted based on the planned new presumptions of service 
connection for ischemic heart disease based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.

On August 31, 2010, the Secretary published in the Federal 
Register a final rule amending 38 C.F.R. § 3.309(e) to establish 
a presumption of service connection for ischemic heart disease 
based upon exposure to herbicides used in the Republic of Vietnam 
during the Vietnam era.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  
The final rule was effective August 31, 2010.  However, the rule 
was identified as a major rule and, thus, the implementation of 
the rule was subject to the provisions of the Congressional 
Review Act (CRA).  The CRA requires an agency to wait 60 days 
before implementing a major rule to allow Congress the 
opportunity to review the regulation.  

On October 29, 2010, the Secretary issued a memorandum lifting 
the stay of appeals affected by the new herbicide-related 
presumptions.  The memorandum notes that the CRA waiting period 
for the regulation expired on October 30, 2010, and accordingly, 
the stay of the adjudication of the affected claims is lifted 
effective October 30, 2010.   

The Board therefore may proceed with the adjudication of the 
Veteran's claim of service connection for coronary artery 
disease.

The issue of service connection for right leg disability 
has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over it, 
and it is referred to the AOJ for appropriate action.  

The issues of service connection for hypertension and for 
peripheral neuropathy of the left arms and hands are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  The Veteran served in Vietnam during service, and is presumed 
to have been exposed to herbicides.

2.  The Veteran has a form of ischemic heart disease.


CONCLUSION OF LAW

Coronary artery disease is presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); 75 Fed. Reg. 53,202 
(Aug. 31, 2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2010), VA 
has certain duties to notify and assist the veteran in his 
appeal.  However, given the favorable actions taken hereinbelow, 
further discussion explaining how VA complied with those laws is 
unnecessary.  The Board notes in passing that the RO advised the 
veteran in October 2009 of the information and evidence necessary 
to substantiate the initial rating assigned and the effective 
date for the grant of service connection in the event his claim 
was successful.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Where a veteran, who served for ninety days on active duty, 
develops cardiovascular disease to a degree of 10 percent or more 
within one year from separation from service, service connection 
may be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to herbicide 
agents, including an herbicide commonly referred to as Agent 
Orange. 38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.

Whenever VA's Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between the exposure of humans to an herbicide agent and the 
occurrence of a disease in humans, the Secretary shall prescribe 
regulations providing that a presumption of service connection is 
warranted for that disease.  38 U.S.C.A. § 1116(b)(1).

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to have 
been incurred in service if manifest to a compensable degree 
within specified periods, even if there is no record of such 
disease during service: chloracne or other acneform disease 
consistent with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), ischemic heart 
disease, Parkinson's disease, Hodgkin's disease, chronic 
lymphocytic leukemia, B-Cell leukemias, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 U.S.C.A. § 1116(a)(2); 75 Fed. 
Reg. 53,202 (Aug. 31, 2010); 38 C.F.R. §§ 3.307(a)(6), 3.309(e). 

The Veteran's awards and decorations include the Armed Forces 
Expeditionary Medal (Vietnam).  His service personnel records 
show that he landed in Vietnam on several occasions.

VA treatment records on file include records showing that at 
least since 2006, the Veteran has been treated for coronary 
artery disease.

The Veteran attended a VA examination in March 2008.  He reported 
experiencing myocardial infarctions in November 2005 and May 
2006.  Following examination of the Veteran, the examiner 
diagnosed heart disease.

In this case the service personnel records show that the Veteran 
participated in several landings into Vietnam.  His exposure to 
herbicides during service therefore is presumed.  

The post-service medical evidence shows that he has coronary 
artery disease.  Although the March 2008 examiner was more 
generic in his description of the Veteran's malady, diagnosing it 
only as heart disease, it is clear from the record that coronary 
artery disease is the heart disease at issue in this case.

The Board notes that for the purposes of 38 C.F.R. § 3.309(e), 
ischemic heart disease means any atherosclerotic heart disease 
resulting in clinically significant ischemia or requiring 
coronary revascularization.  See 75 Fed. Reg. 53,205 (Aug. 31, 
2010).  Ischemic heart disease is "an inadequate supply of blood 
and oxygen to a portion of the myocardium."  Id.  Given the 
description of the cardiovascular disease at issue as coronary 
artery disease, along with the history of myocardial infarctions, 
the Board finds that the Veteran's current cardiovascular disease 
does represent ischemic heart disease.    

Accordingly, as the Veteran is presumed to have been exposed to 
herbicides in service and has developed ischemic heart disease, 
the Board finds that service connection for cardiovascular 
disease is warranted.


ORDER

Entitlement to service connection for cardiovascular disease is 
granted.



REMAND

The Veteran contends that his hypertension is secondary to the 
service-connected diabetes mellitus.  The Veteran attended VA 
examinations in June 2007, July 2007, March 2008, January 2009, 
and April 2009.  Although the January 2009 VA examiner opined 
that the Veteran's hypertension is unlikely to be related to 
diabetes mellitus and that there is no causal relationship 
between the Veteran's hypertension and diabetes mellitus, none of 
the VA examiners provided an opinion as to whether the Veteran's 
hypertension is aggravated by diabetes mellitus.  

The matter of whether, clinically, there was aggravation of the 
hypertension involves medical questions that are within province 
of medical personnel.  Under the circumstances, the Board 
believes that a VA examination with opinion is necessary to 
comply with 38 C.F.R. § 3.159(c)(4).

Moreover, the Board notes that the June 2007 and March 2008 VA 
examiners noted that the Veteran has received Social Security 
Administration (SSA) disability benefits since June 2006 
secondary to two heart attacks.  The record does not reflect an 
attempt by VA to secure copies of the SSA determination 
pertaining to the claimant or the medical records considered in 
conjunction with the determination.  

The Board is aware that the Veteran's appeal is for disabilities 
resulting from hypertension, and peripheral neuropathy of the 
left arm and hands, and the Board has considered the case of Golz 
v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) in which the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
discussed the limits of VA's duty to assist.  

In Golz there was an SSA disability report of record which 
detailed the evidence considered by the SSA and did not mention 
any evidence related to a psychiatric disability, which was the 
disability at issue before VA.  Id. at 1319.  In that case the 
Federal Circuit indicated that VA had no duty to assist the 
Veteran in obtaining the records because there was no indication 
that the records were relevant to the issue before VA.  Id. at 
1323.  

In Golz, the Federal Circuit stated that in uncertain cases 
principles underlying VA's uniquely pro-claimant system should 
guide VA in its duty to assist and that as long as there is a 
reasonable possibility that the records are relevant to the 
Veteran's claim VA should assist the Veteran in obtaining the 
records.  Id.  Given what is of record, the Board has determined 
that this case falls into that uncertain category.  As these 
records may be relevant to the current appeal, VA must make 
efforts to obtain from the SSA any records pertaining to the 
Veteran, including any decisions and any medical evidence relied 
upon in making those decisions.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992).  Due to the missing SSA records, the 
Board finds that it would be prudent to delay issuing a decision 
on the peripheral neuropathy issue at this time.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should secure from SSA copies 
of their determination on the Veteran's 
claim for SSA disability benefits, as well 
as copies of the complete medical records 
considered in conjunction with that 
determination.  Upon receipt of those 
records, the RO should review them and 
arrange for any further development 
suggested by the information therein.

2.  Schedule the Veteran for an 
appropriate VA examination to determine 
the nature and etiology of any current 
hypertension.  The claims folder must be 
made available to the examiner for review.  
Based on the examination findings and 
review of the record, the examiner should 
offer opinions as to whether it is at 
least as likely as not (a 50 percent or 
greater probability) that hypertension, if 
diagnosed, is causally related to the 
Veteran's active duty service.  If not, 
whether it is at least as likely as not (a 
50 percent or greater probability) that 
hypertension was caused or aggravated 
(permanently worsened) by the Veteran's 
service-connected diabetes mellitus and/or 
coronary artery disease.  A rationale for 
such opinions should be furnished.

3.  After completion of the above, the RO 
should review the expanded record, and 
undertake a merits analysis of the claims.  
Unless the benefits sought are granted, 
the Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).





______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


